Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 9, and 11 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Pantos et al. (US 20110138020, hereinafter Pantos) in view of Takahashi et al.  
Regarding claim 1, “A method for processing an error in the course of rendering of a digital content during a multimedia session on a terminal” Pantos teaches (¶0156) a feature that provides redundant streams that will allow media to reach clients even in the event of severe local failures such as a server crashing or a content distributor node going down (clients reaching the media suggests availability)
As to “said session offering a plurality of representations of said digital content described in a descriptive information medium for the multimedia session transmitted independently of the representation data” Pantos teaches (¶0075 and ¶0159) playlist includes various variant streams/representations of digital content 
As to “said representation data being transmitted from a server” Pantos teaches (¶0038-¶0039 and ¶0041) servers create playlist and transmit the content to client devices.
As to “selecting said particular representation as a fallback representation; and on detection of a rendering error, switching to the selected fallback representation” Pantos teaches (¶0157) failover protection provides the ability to provide multiple redundant locations from which clients can retrieve playlists and media files (and thus examiner considers retrieving media files from a redundant representation, as a fallback representation); (¶0113, ¶0117,¶0282, ¶0284) media files obtained/loaded are for playback/rendering; (¶0158-¶0159 and the 
As to “and continue the rendering of the digital content based on said selected feedback representation” Pantos teaches (¶0156-¶0157) that the feature of redundant representations allows media to reach clients (i.e., continue rendering) even if the event of severe local failures, such as a server crashing or content distributor node going down; (¶0040-¶0041) clients output/display/render the received media.
Pantos meets all the limitations of the claim except “wherein at least one particular representation is associated in the descriptive medium with an indicator of availability according to which the transmission of said particular representation from the server will not be suspended during rendering, the method comprises the following acts: obtaining, before a rendering error occurs, the descriptive medium comprising at least said particular representation associated with an indicator of availability” and “wherein the indicator of availability relates to the availability of transmission and…, guaranteeing that the rendering of said digital content will not be interrupted.” However, Takahashi teaches (¶0207-¶0208 and ¶0213) a timeShiftBufferDepth is contained in the MPD and is an attribute that indicates that the K-th period is valid: a time period between when server starts to distribute media segments (MS) belonging to the K-th period and when server deletes the media segments belonging to the K-th period and thus is an indicator of availability; (Fig. 14) the timeShiftBufferDepth is associated with representation id=1; (¶0005-¶0006 and ¶019) clients obtain 
Pantos and Takahashi do not teach indicator that relates “a latency when accessing said particular representation.” However, Luby et al. (US 20130007223) – (¶0555-¶0556) the media segments and the media fragments may both be created using the same encoding process. In this manner, media can be efficiently encoded for consumption by clients operating in environments requiring low end-to-end latency and by clients using a protocol requiring an RAP in each segment; (¶0558-0559) A single media presentation description (MPD) may store information about a first representation having live profile compliant media segments of a media presentation and a second representation having media fragments of a low-latency stream. Time-shift viewing may be provided using media segments for time-shift buffering and media fragments to handle viewing at the close-to-live edge of the stream. The client may switch between 

Regarding claim 3, “the method as claimed in claim 1, wherein the fallback representation is selected after the error detection” Pantos teaches (¶0154) if client cannot reach stream selecting an alternate stream. 

Regarding claim 5, “the method as claimed in claim 4, wherein the information regarding guarantee of availability further includes an item of data representative of a temporal period of validity associated with the type of guarantee.” Takahashi teaches (¶0207-¶0208 and ¶0213) a timeShiftBufferDepth is contained in the MPD and is an attribute that indicates a time period when a server starts to distribute media segments (MS) and deletes the MS and thus indicates availability

claim 6, “the method as claimed in claim 1, characterized in that claim 1, wherein the selection of the fallback representation is repeated at the expiration of the period of validity associated with the information regarding guarantee of availability of the selected fallback representation” Pantos teaches (¶0032-¶0033 and ¶0045) playlists are periodically retrieved and thus the process is iteratively repeated. 

Regarding claim 9, “a device for processing an error in the course of the rendering of a digital content during a multimedia session” Pantos teaches (¶0164-¶0165) computer implementation. 
The remainder of claim 9 is of similar scope to claim 1, thus its rejections is similar to claim 1.

Regarding claim 11, “a non-transitory computer-readable medium readable by a computer on which a computer program is recorded including instructions for the execution of the steps of the error processing a method as claimed in any one of claims 1 to 6 of processing an error in the course of rendering of a digital content during a multimedia session on a terminal, when the instructions are executed by a processor.” Pantos teaches (¶0164-¶0165) computer implementation.
The remainder of claim 11 is of similar scope to claim 1, thus its rejection is similar to claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pantos, Takahashi, and Luby in view of Kendrick et al. (US 2012/0179833 A1, hereinafter Kendrick.)
Regarding claim 2 Pantos, Takahashi, and Luby meet all the limitations of the claim except “the method as claimed in claim 1, wherein the fallback representation is selected prior to the error detection.” However, Kendrick teaches (¶0169) that manifest files contains bitrate options (i.e. a plurality of representations) and that based on the data rate the system will switch to a different bitrate. This occurs so that the stream does not come to a halt. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Pantos, Takahashi, and Luby with the bitrate options as taught by Kendrick in order for the user to experience a smooth/continuous stream during moment of poor network conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al. (US 20140230003) - (¶0074) the bitrate is selected based on aggregate latency measurements for manifest and/or segment retrievals from the CDN 108 performed by the proxy 106 within a given time window (e.g., the last 30 seconds)
Gaunt et al. (US 20150365450) – (¶0040) Low latency for video segment fetch—the streaming selection module 216 may choose to serve pre-fetched video segments saved in a local storage/cache instead of downloading the video segments over network to reduce latency


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425